Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Rae-Ann Geneva Nursing Home
(CCN: 36-6047),

Petitioner
v.

Centers for Medicare and Medicaid Services.
Docket No. C-10-75
Decision No. CR2461

Date: November 4, 2011

DECISION

Petitioner, Rae-Ann Geneva Nursing Home, violated 42 C.F.R. § 483.25(c).' The
regulatory violation caused actual harm to a resident. Therefore, Petitioner was not in
substantial compliance with program participation requirements as found by the survey of
Petitioner’s facility completed on July 9, 2009. There is a basis for the imposition of an
enforcement remedy. The $3,200 per instance civil money penalty (PICMP) proposed by
the Centers for Medicare and Medicaid Services (CMS) is a reasonable enforcement
remedy.

I. Background

Petitioner is located in Geneva, Ohio, and participates in Medicare as a skilled nursing
facility (SNF) and the state Medicaid program as a nursing facility (NF). On July 9,

' References are to the version of the Code of Federal Regulations (C.F.R.) in effect at
the time of the survey, unless otherwise indicated.
2009, an annual survey of Petitioner’s facility was completed by the Ohio Department of
Health (state agency). Petitioner was found not in substantial compliance with program
participation requirements. CMS notified Petitioner, by letter dated September 30, 2009,
that it was imposing a PICMP of $3,200 for an alleged violation of 42 C.F.R. § 483.25(c).
CMS also advised Petitioner that a revisit survey by the state agency determined that
Petitioner returned to substantial compliance on August 24, 2009. CMS Exhibits (CMS
Exs.) 1, 5; Joint Stipulation of Undisputed Fact (Jt. Stip.).

Petitioner requested a hearing before an administrative law judge (ALJ) by letter dated
November 23, 2009. The case was assigned to me for hearing and decision on December
2, 2009, and an Acknowledgement and Prehearing Order was issued at my direction. On
September 23 and 24, 2010, a hearing was convened in Cleveland, Ohio, and a transcript
(Tr.) of the proceedings was prepared. CMS offered CMS exhibits (CMS Exs.) 1 through
8 that were admitted as evidence.” Tr. at 18. Petitioner offered Petitioner exhibits (P.
Exs.) 1 through 5 that were admitted as evidence. Tr. at 21, 289, 356. CMS called
Surveyor Kelly Sites, RN (Registered Nurse) as its sole witness. Petitioner called the
following witnesses: Mindee Morrison, RN, Petitioner’s Assistant Director of Nursing
(ADON); Diana Randolph, RN, Petitioner’s Director of Nursing (DON); Melinda Burk,
LPN (Licensed Practical Nurse); and Tina L. Baum, RN, MSN (Master of Science in
Nursing). The parties filed post-hearing briefs (P. Brief and CMS Brief) and post-hearing
reply briefs (P. Reply and CMS Reply).

> CMS attached to its post-hearing reply brief ten pages from a home care product
catalog for the obvious purpose of rebutting testimony of Petitioner’s witnesses at
hearing. CMS Reply at 7 n.2; CMS Reply att. A. CMS did not file a motion to reopen
the record or its case-in-chief, or for leave to file additional evidence. The attachment is
not appropriately marked as an exhibit. Because the new evidence was not properly
marked and submitted, it is not admitted as evidence or considered for any purpose.
Even if the document had been properly marked and submitted, relevance has not been
established as the evidence does not show the model or year of the wheelchairs used by
the resident in this case or that the wheelchairs are the same as or similar to those
reflected in the catalog pages offered by CMS. Evidence that is not relevant is not
admissible. 42 C.F.R. § 498.60(b)(1).
IL. Discussion
A. Issues

Whether there is a basis for the imposition of an enforcement
remedy; and

Whether the remedy imposed is reasonable?
B. Applicable Law

The statutory and regulatory requirements for participation of a SNF in Medicare are
found at section 1819 of the Social Security Act (Act) and at 42 C.F.R. Part 483. Section
1819(h)(2) of the Act authorizes the Secretary of Health and Human Services (Secretary)
to impose enforcement remedies against a SNF for failure to comply substantially with
the federal participation requirements established by sections 1819(b), (c), and (d) of the
Act.* The Act requires that the Secretary terminate the Medicare participation of any
SNF that does not return to substantial compliance with participation requirements within
six months of being found not to be in substantial compliance. Act § 1819(h)(2)(C). The
Act also requires that the Secretary deny payment of Medicare benefits for any
beneficiary admitted to a SNF, if the SNF fails to return to substantial compliance with
program participation requirements within three months of being found not to be in
substantial compliance — commonly referred to as the mandatory or statutory denial of
payments for new admissions (DPNA). Act § 1819(h)(2)(D). The Act grants the
Secretary discretionary authority to terminate a noncompliant SNF’s participation in
Medicare, even if there has been less than 180 days of noncompliance. The Act also
grants the Secretary authority to impose other enforcement remedies, including a
discretionary DPNA, civil money penalties (CMPs), appointment of temporary
management, and other remedies such as a directed plan of correction. Act

§ 1819(h)(2)(B).

The Secretary has delegated to CMS and the states the authority to impose remedies
against a long-term care facility that is not complying substantially with federal
participation requirements. “Substantial compliance means a level of compliance with

> Participation of a NF in Medicaid is governed by section 1919 of the Act. Section
1919(h)(2) of the Act gives enforcement authority to the states to ensure that NFs comply
with their participation requirements established by sections 1919(b), (c), and (d) of the
Act.
the requirements of participation such that any identified deficiencies pose no greater risk
to resident health or safety than the potential for causing minimal harm.” 42 C.F.R.

§ 488.301 (emphasis in original). A deficiency is a violation of a participation
requirement established by sections 1819(b), (c), and (d) of the Act or the Secretary’s
regulations at 42 C.F.R. Part 483, subpart B. Noncompliance refers to any deficiency
that causes a facility not to be in substantial compliance. 42 C.F.R. § 488.301. State
survey agencies survey facilities that participate in Medicare on behalf of CMS to
determine whether the facilities are complying with federal participation requirements.
42 C.F.R. §§ 488.10-.28, 488.300-.335. The regulations specify the enforcement
remedies that CMS may impose if a facility is not in substantial compliance with
Medicare requirements. 42 C.F.R. § 488.406. CMS is authorized to impose a PICMP
from $1,000 to $10,000. 42 C.F.R. § 488.438(a)(2).

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose an enforcement remedy. Act

§§ 1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.408(g), 498.3(b)(13). The hearing before an
ALJ is a de novo proceeding. The Residence at Salem Woods, DAB No. 2052 (2006);
Cal Turner Extended Care, DAB No. 2030 (2006); Beechwood Sanitarium, DAB No.
1906 (2004); Emerald Oaks, DAB No. 1800, at 11 (2001); Anesthesiologists Affiliated,
DAB CR65 (1990), aff'd, 941 F.2d 678 (8th Cir. 1991). A facility has a right to appeal a
“certification of noncompliance leading to an enforcement remedy.” 42 C.F.R.

§ 488.408(g)(1); 42 C.F.R. §§ 488.330(e), 498.3. However, the choice of remedies, or
the factors CMS considered when choosing remedies, are not subject to review. 42
C.F.R. § 488.408(g)(2). A facility may only challenge the scope and severity level of
noncompliance determined by CMS, if a successful challenge would affect the range of
the CMP that may be imposed or impact the facility’s authority to conduct a nurse aide
training and competency evaluation program. 42 C.F.R. § 498.3(b)(14), (d)(10)(i). The
CMS determination as to the level of noncompliance, including the finding of immediate
jeopardy, “must be upheld unless it is clearly erroneous.” 42 C.F.R. § 498.60(c)(2).
Woodstock Care Ctr., DAB No. 1726, at 9, 38 (2000), aff'd, 363 F.3d 583 (6th Cir.
2003). The Departmental Appeals Board (the Board) has long held that the net effect of
the regulations is that a provider has no right to challenge the scope and severity level
assigned to a noncompliance finding, except in the situation where that finding was the
basis for an immediate jeopardy determination. See, e.g., Ridge Terrace, DAB No. 1834
(2002); Koester Pavilion, DAB No. 1750 (2000). ALJ Review of a CMP is subject to 42
CFR. § 488.438(e).

The standard of proof, or quantum of evidence required, is a preponderance of the
evidence. CMS has the burden of coming forward with the evidence and making a prima
facie showing of a basis for imposition of an enforcement remedy. Petitioner bears the
burden of persuasion to show by a preponderance of the evidence that it was in
substantial compliance with participation requirements or any affirmative defense.
Batavia Nursing & Convalescent Inn, DAB No. 1911 (2004); Batavia Nursing &
Convalescent Ctr., DAB No. 1904 (2004), aff'd, Batavia Nursing & Convalescent Ctr. v.
Thompson, 129 F. App’x 181 (6th Cir. 2005); Emerald Oaks, DAB No. 1800; Cross
Creek Health Care Ctr., DAB No. 1665 (1998); see Hillman Rehab. Ctr., DAB No. 1611
(1997), aff'd, Hillman Rehab. Ctr. y. United States, No. 98-3789 (GEB), 1999 WL
34813783 (D.N.J. May 13, 1999).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis. CMS alleges, based upon the survey that ended July 9, 2009, that Petitioner
was not in substantial compliance with program participation requirements due to a
violation of 42 C.F.R. § 483.25(c) (Tag F314) that caused actual harm to Resident 45.
Other deficiencies were alleged in Statement of Deficiencies (SOD), but no proposed
enforcement remedy is based on the other deficiency citations and they are not before me.
The only enforcement remedy at issue is the $3,200 PICMP based upon the
noncompliance cited under Tag F314, and only that alleged noncompliance is subject to
my review.

I have carefully considered all the evidence, including the documents and the testimony
at hearing, and the arguments of both parties, though not all may be specifically discussed
in this decision.’ The fact that evidence is not specifically discussed should not be
considered sufficient to rebut the presumption that I considered all the evidence and
assigned such weight or probative value to the credible evidence that I determined
appropriate within my discretion as an ALJ. There is no requirement for me to discuss
the weight given every piece of evidence considered in this case, nor would it be
consistent with notions of judicial economy to do so.

1. Petitioner violated 42 C.F.R. § 483.25(c) (Tag F314).

2. Petitioner’s violation of 42 C.F.R. § 483.25(c) resulted in actual
harm to Resident 45.

* “Credible evidence” is evidence that is worthy of belief. Black’s Law Dictionary 596
(18th ed. 2004). The “weight of evidence” is the persuasiveness of some evidence
compared to other evidence. /d. at 1625. It is not necessary to weigh evidence that is not
credible, as it is without weight or probative value. However, credible evidence may be
weighed and found to have no probative value. All credible evidence has been weighed,
and its probative value has been determined.
3. Petitioner was not in substantial compliance with program
participation requirements and there is a basis for the imposition of an
enforcement remedy.

a. Facts

Resident 45 was 81 years old at the time of the survey. He was admitted to Petitioner’s
facility on April 10, 2009. CMS Ex. 6, at 21. His diagnoses included coronary artery
disease, a history of cerebrovascular accident, late effects of cerebrovascular disease,
including seizure activity, chronic obstructive pulmonary disease, seizure disorder, atrial
fibrillation, hypertension, aphasia (impairment of the ability to use and understand
words), dysphagia (difficulty swallowing), and Alzheimer’s dementia. P. Ex. 2, at 19,
27; CMS Ex. 6, at 5, 14,21. He was assessed as cognitively confused and unable to
follow directions when admitted in April 2009 (P. Ex. 2, at 7), but he was assessed as
able to follow simple directions on July 8, 2009 (CMS Ex. 6, at 15). Resident 45 was
assessed at admission in April 2009 as being at mild risk for skin breakdown and
bruising, due to his fragile skin, limited mobility, and anticoagulant therapy. CMS Ex. 6,
at 11; P. Ex. 2, at 1, 3. On June 5, 2009, he was again assessed as being at mild risk. P.
Ex. 2, at 3. On July 6, 2009, he was assessed as being at high risk for pressure sores. P.
Ex. 2, at 3.

Resident 45’s care plan addressing the risk for skin breakdown and bruising, dated April
10, 2009, included the following interventions: reporting bruising, rash, redness,
irritation or open areas to the nurse; use of a pressure relieving mattress; repositioning
every two hours and as necessary; providing treatment as ordered by the physician and
recording treatment on the skin grid; providing good perineal care; use of pressure
relieving products as ordered; monitoring skin condition; and providing a nutritional
supplement as ordered. On July 7, 2009, the interventions of providing a protein
supplement and multi-vitamin were added to the care plan. CMS Ex. 6, at 11; P. Ex. 2, at
1.

Resident 45’s clinical records contain the following orders: an order dated April 10,
2009, for a regular mechanical soft diet with nectar thickened liquids (P. Ex. 2, at 28); an
order dated April 10, 2009 for a pressure relieving mattress on a low bed (P. Ex. 2, at 28);
an order dated April 13, 2009 for speech therapy to address cognitive deficits (P. Ex. 2, at
2); an order dated April 14, 2009 to use a gel cushion in the resident’s wheel chair when
out-of-bed and that he be prompted to void (P. Ex. 2, at 4, 28); an order dated April 17,
2009 that a Merry Walker® be used when out-of-bed for independent ambulation (P. Ex.
2, at 6); an order dated May 27, 2009 for ambulation of fifteen minutes, six days each
week, without the Merry Walker® but with assistance of one to two staff (P. Ex. 2, at 8);
an order dated June 5, 2009 for speech therapy treatment for dysphagia (P. Ex. 2, at 15);
and an order dated June 10, 2009 for a nutritional supplement (P. Ex. 2, at 28).
Resident 45’s physician, Dr. Mikhail, wrote in a progress note, dated June 6, 2009, that:
the resident suffered from advanced Alzheimer’s dementia; he was unable to use his
Merry Walker® due to his risk for falls; and he had multiple medical problems including
renal failure and congestive heart failure. Dr. Mikhail opined in his note that “skin
breakdown is unavoidable due to expected decline in mental and physical condition.” P.
Ex. 2, at 16; Tr. at 130-31. A nursing assessment on June 20, 2009, found Resident 45’s
skin intact with no red areas or open areas. CMS Ex. 6, at 17.

A Wound Management Progress/Procedure Note, dated July 6, 2009, records that on July
5, 2009, new pressure ulcers were found on Resident 45’s right and left trochanter, the
bony protuberance of the upper thigh bone and generally the widest point of the hips.°
The pressure ulcer on the right was assessed as a Stage II, but the notation of the stage of
the ulcer on the left is unclear. P. Ex. 2, at 20. Weekly skin reports for July 6, 2009
show that both ulcers were assessed as Stage II. Diagrams on the weekly skin reports
indicate that the ulcers were just to the left and right of the gluteal folds, the folds where
the buttock and thigh meet, and the reports describe the sores as being on the left and
right posterior trochanter. P. Ex. 2, at 22; P. Ex. 4; Tr. at 185. A July 20, 2009, weekly
skin report states that the ulcer on the right trochanter had resolved. P. Ex. 2, at 22.

An occupational therapy progress note, dated July 24, 2009, indicates that an
occupational therapy evaluation was completed on July 8, 2009. The note states that a
new used wheelchair was located and issued on July 8, 2009. The note states that the
resident had been in a wheelchair with a 16 inch by 16 inch drop seat and that the new
wheelchair had a 16 inch by 18 inch sling seat. A gel seat, front anti-tippers, and a lap
buddy were also placed in or on the larger wheelchair. P. Ex. 2, at 26. The occupational
therapy evaluation dated July 8, 2009, indicates that the patient’s current wheelchair was
not accommodating and that it was necessary to switch to a different wheelchair. P. Ex.
2, at 27; CMS Ex. 6, at 14. The evaluation does not describe how the resident’s old
wheelchair with the 16 inch by 16 inch drop seat was not accommodating. However, an
addendum to the occupational therapy evaluation indicates that Resident 45’s hip width
was sixteen inches and recommends that he have a wheel chair with a 16 inch by 18 inch
sling seat with a gel cushion. P. Ex. 2, at 25; CMS Ex. 6, at 12. The occupational
therapist’s note does not indicate whether the seat on the new chair was eighteen inches
wide (side to side) or eighteen inches deep (front to back). The evaluation notes that the
resident had bilateral excoriated areas over his lesser trochanters. CMS Ex. 6, at 15. The

> T advised the parties at hearing that I would take administrative notice of authoritative
sources regarding the location and or definition of the term “trochanter.” Tr. at 343-44.
Both parties provided authoritative material with their post hearing briefs, which I have
considered. CMS Br. att. A; P. Reply, app. D.
notes do not indicate whether or not the therapist attributed the excoriated areas to the ill-
fitted old wheelchair. The therapist did not testify at hearing.

b. Analysis

The SOD alleges that Petitioner violated the regulation because Petitioner failed to ensure
that adequate interventions were implemented to prevent Resident 45 from developing
Stage II pressure ulcers on his hips and that Petitioner failed to ensure that appropriate
interventions were implemented to promote healing. CMS Ex. 2, at 14; P. Ex. 1, at 1. I
conclude that Petitioner violated 42 C.F.R. § 483.25(c) because Petitioner failed to ensure
that adequate interventions were implemented to prevent the development of pressure
ulcers.° I conclude that Resident 45 suffered actual harm due to the development of
pressure ulcers on his bilateral hips or buttocks. I further conclude that Petitioner has
failed to show that the development of pressure sores by Resident 45 was unavoidable.

The quality of care regulation includes the requirement that a facility ensure that a
resident who enters the facility without a pressure sore not develop one unless clinically
unavoidable and that a resident entering with a pressure sore receives care and services
necessary for healing, to prevent infection, and to prevent other sores from developing.
42 C.F.R. § 483.25(c). CMS has adopted definitions for terms related to the regulation
that are to be applied by surveyors in conducting surveys. A “pressure sore,” often
referred to as a “pressure ulcer,” is any lesion of the skin caused by unrelieved pressure
that damages the underlying tissue. “Friction” is the mechanical force exerted on skin
that is dragged across any surface. “Shearing” results when layers of the skin rub against
each other or the underlying tissue rubs against the skin resulting in tissue damage.
Friction and shearing are not primary causes of pressure ulcers, but they are considered to
be contributing factors. “Eschar” is thick, leathery, black or brown colored, necrotic or
devitalized tissue that has lost its normal physical properties and biological activity, and it
may be loose or firmly adhered to a wound. State Operations Manual (SOM), CMS Pub.
100-07, app. PP, Tag F314 (CMS Ex. 8).

® I conclude, in the interest of judicial economy, that it is not necessary for me to analyze
the alternative ground that Petitioner failed to ensure appropriate interventions were
implemented to promote healing. I note however, that there is no dispute by CMS that
both ulcers did heal, one within fifteen days. P. Ex. 2, at 22. Surveyor Sites opined that
Petitioner could have promoted more prompt healing by arranging an occupational
therapy evaluation and a change to a larger wheelchair sooner. But, she agreed that

Petitioner was otherwise treating the ulcers in accordance with physician’s orders. Tr. at
71-72.
The application of the regulation is well-established by decisions of various appellate
panels of the Board. Koester Pavilion, DAB No. 1750 and Cross Creek Health Care
Center, DAB No. 1665 are leading decisions in this area. The Board has noted that the
pressure sore regulation contains two prongs: (1) a facility must ensure a resident who
enters the facility without sores does not develop sores, unless the resident’s clinical
condition demonstrates that pressure sores are unavoidable; and (2) a resident with
pressure sores must receive necessary treatment and services to promote healing, prevent
infection, and prevent new sores. With respect to prevention and treatment of pressure
sores, the Board has concluded that a facility bears a duty to “go beyond merely what
seems reasonable to, instead, always furnish what is necessary to prevent new sores
unless clinically unavoidable, and to treat existing ones as needed.” Koester Pavilion,
DAB No. 1750, at 32; see Meadow Wood Nursing Home, DAB No. 1841 (2002) (finding
loose dressing contaminated with fecal matter constitutes violation); Ridge Terrace, DAB
No. 1834, at 15-16 (holding a single observation by a surveyor of a nurse aide cleaning
an open sore area with a stool-stained washcloth was sufficient to sustain a deficiency
finding under this Tag). Once CMS establishes a prima facie case, the facility bears the
burden of showing that the development or deterioration of a pressure sore was clinically
unavoidable.

An appellate panel of the Board in Clermont Nursing and Convalescent Ctr., DAB No.
1923, at 9-10 (2004), aff'd, Clermont Nursing and Convalescent Ctr. v. Leavitt, 142 F.
App’x 900 (6th Cir. 2005), provided the following analysis:

The standard of necessity is expressly articulated in the
regulation. The primary regulatory requirement is that
residents must receive, and facilities must provide,

“the necessary care and services” for attainment or
maintenance of the highest practicable resident well-being.
42 CFR.

§ 483.25 (emphasis supplied). The regulation then goes on to
provide that a resident with pressure sores must receive
“necessary treatment and services” for healing, prevention of
infection, and prevention of yet more pressure sores. 42
C.F.R. § 483.25(c)(2) (emphasis supplied). We therefore
reject Clermont’s contention that the standard is “nowhere in
the regulation.” That argument is belied by the plain
language of the regulation.

Moreover, as we explained in Koester Pavilion, in the
preamble to the final regulation, CMS expressly declined to
use “less demanding” language with respect to a facility’s
obligation to “ensure” outcome of treatment for pressure
sores. Koester Pavilion at 30, quoting 56 Fed. Reg. 48,826, at
10

48,850 (Sept. 26, 1991). CMS recognized that factors beyond
required treatment and services, such as disease process and
resident compliance, affect care outcome. Jd. However,
CMS also recognized that the regulation allows a facility to
put forward “available clinical evidence” to show that “a
negative resident care outcome was unavoidable.” Jd. The
preamble further provides that facilities “should always
furnish the necessary treatment and services” for pressure
sore prevention or healing. /d. at 30-31(emphasis supplied).
Thus, a facility may provide necessary treatment and services
to ensure the prevention or healing of pressure sores, yet still
be confronted with a negative outcome. In that instance, the
facility may put forward clinical evidence to show that the
outcome was unavoidable.

See Woodland Vill. Nursing Ctr., DAB No. 2172, at 12-14 (2008).

(1) CMS has made a prima facie showing of
noncompliance.

The SOD charges that the bases of Petitioner’s noncompliance were failure to ensure that
adequate interventions were implemented to prevent Resident 45 from developing Stage
II pressure ulcers on his hips and that Petitioner failed to ensure that appropriate
interventions were implemented to promote healing when the ulcers were discovered.
CMS Ex. 2, at 14; P. Ex. 1, at 1. CMS argues that Petitioner was noncompliant because
Petitioner failed to provide Resident 45 a properly fitted wheelchair leading to the
development of the two pressure ulcers and that, when the ulcers were discovered,
Petitioner failed to immediately provide a properly fitted wheelchair. CMS Br. at 1.
CMS also argues that, in addition to failing to provide a properly fitted wheelchair,
Petitioner failed to comply with the resident’s care plan and failed to increase its
monitoring and to implement additional skin interventions when it was determined that
the resident’s condition was deteriorating. CMS Br. at 16.

The evidence presented by CMS establishes a prima facie case of noncompliance. When
Resident 45 was admitted in April 2009, he was assessed as at risk for developing skin
breakdown and bruising due to his fragile skin, limited mobility, and anticoagulant
therapy. CMS Ex. 6, at 11. Petitioner developed a care plan to address the resident’s risk
for developing pressure sores that included many interventions typically used for
addressing such problems, including: use of pressure relieving devices; a turning
schedule; ensuring good nutrition; ensuring good perineal care; and monitoring and
reporting skin condition. CMS Ex. 6, at 11. Nursing assessments from June and July
2009 show that Resident 45 was on intravenous antibiotics, and he was having problems
with edema or swelling due to fluid retention. On June 20, 2009, he was found to have
11

no open areas of skin. CMS Ex. 6, at 16-17. An assessment dated July 6, 2009, states
that Resident 6 had been suffering a physical decline over the last couple weeks. He was
unable to ambulate and was having difficulty standing. CMS Ex. 6, at 18. The limited
clinical data collected by the surveyor and presented by CMS shows that Resident 45 was
assessed at risk for pressure ulcers in April 2009, and then had a physical decline in June
2009. However, his care plan for skin breakdown was not updated with new
interventions to address the change in his ambulation or his problems with edema.
Surveyor Sites also testified that she repeatedly observed Resident 45 in a wheelchair
during the survey. Tr. 57-60. The evidence shows, and there is no dispute, that during
the night shift of July 5 to July 6, 2009, a nurse discovered that the resident had a
pressure sore on each buttock or posterior hip, which Petitioner’s staff and contractor
wound nurse described as the trochanter region. CMS Ex. 6, at 5, 8-9, 15, 21. Although
the parties argued extensively regarding whether the ulcers were on the buttocks or hips
to support their respective theories for the cause of the ulcers, the proper characterization
of the location of the ulcers or identification of their cause is not critical for the CMS
prima facie showing in this case. The undisputed fact that ulcers developed in the
general area of the hips and buttocks is sufficient.

The evidence that the resident was assessed by Petitioner as at risk for pressure sores, the
evidence of a decline in his physical condition, the absence of new interventions on the
care plan to address the increased risk, and the evidence that the resident did develop two
pressure sores while in Petitioner’s care are a prima facie showing that Petitioner violated
42 C.F.R. § 483.25(c). Further, the CMS evidence shows that both ulcers were open,
with a scant amount of thin, clear exudate, with necrotic tissue at one wound, and pain
associated with one wound. CMS Ex. 6, at 9. The open wounds and associated pain
amounts to actual harm. Accordingly, CMS has made a prima facie showing of
noncompliance under Tag F314.

(2) Petitioner has failed to establish that the development
of the ulcers was unavoidable.

The regulation requires that a resident who enters a facility without pressure sores not
develop them unless his or her clinical situation is such that the development of sores is
unavoidable. 42 C.F.R. § 483.25(c)(1). Thus, the regulation establishes a defense of
unavoidability. Petitioner’s argument in this case is that, if CMS made a prima facie
showing of noncompliance, then Petitioner has met its burden to show that the ulcers
were unavoidable. The gist of Petitioner’s argument is that it did all it was supposed to
with respect to delivering care and services to prevent pressure sores, but they developed
anyway, and, therefore, they were unavoidable. P. Br. at 19-22; P. Reply at 6-10. I
conclude based on my review of all the evidence that Petitioner has not shown the ulcers
were unavoidable.
12

Petitioner’s ADON Mindee Morrison testified that the ulcers were discovered on the
night shift of July 5 and 6, 2009, and she was applying dressings to Resident 45’s sores
when the surveyors arrived the morning of July 6, 2009. Tr. at 127-28. She testified that,
when the wheelchair was changed on about July 8, 2009, it was a change in the depth of
the seat not its width. ADON Morrison failed to mention that there was also a change in
the type of seat from drop seat to a sling seat. She testified that the length of the
resident’s femurs was the problem. She testified that there was no friction or pressure
between the sides of the wheelchair and the resident’s hips. Tr. at 133-34, 136, 142, 171-
72. ADON Morrison did not testify as to how she recalled the occupational therapist’s
thinking, as it is not documented. She also did not explain how she recalled that it was
the depth of the seat, and not its width, that changed. She testified that the sores were on
the “posterior buttocks trochanter region” not on the hip area. Tr. at 138, 140. ADON
Morrison opined that the pressure sores were unavoidable, but she did not identify the
possible source of the pressure that caused the sores or why they could not be avoided.
Tr. at 142, 146-47, 166. She testified that the care planning team also did not determine
the cause of the sores. Tr. at 147, 167-68.

Petitioner’s DON, Diana Randolph, testified that Resident 45 had a significant decline
prior to developing the pressure ulcers, and he had been in the hospital the month before
and was released on June 4, 2009. She testified that the resident suffered renal failure,
severe heart problems, sepsis, dehydration, pneumonia, and changes in his mental status
in June 2009. Tr. at 179, 198-99. About 6:15 a.m. on July 6, 2009, the night nurse
advised her of Resident 45’s ulcers, and she wanted the wound nurse, who was scheduled
to be in that day, to view the ulcers with her. Tr. at 181. DON Randolph testified that
she assessed the ulcers and documented the assessment, including their location, which
she testified was the posterior buttock region, just below the mid-line of the buttock. She
opined that, based on the location of the ulcers, it was not possible that the ulcers were
caused by rubbing against the metal part of the wheelchair. Tr. at 185-87, 189. She
testified that there were no sores prior to July 5, 2009. Tr. at 187. DON Randolp!
testified that she observed Resident 45 in his old wheelchair, and there was no problem
with his hips contacting the sides of the wheelchair. She admitted however that she did
not actually look at the chair or determine its characteristics. Tr. at 189, 190,223. DON
Randolph testified that the occupational therapist ordered a different wheelchair with the
16 inch by 18 inch seat because the therapist wanted more depth in the seat because the
resident had long legs. She testified that the width of the seat in the new chair was the
same as the old chair. DON Randolph did not testify as to how she recalled the
occupational therapist’s thinking, as it is not documented. She also did not explain how
she recalled that it was the depth of the seat, and not its width, that changed. Tr. at 190.
She opined that the pressure sores were unavoidable, and the resident received all
necessary services and treatment to prevent the development of sores and to promote the
healing of the sores when they did develop. Tr. at 192, 197-98. Both pressure ulcers did
heal. Tr. at 192. DON Randolph opined that the wheelchair did not cause the pressure
sores but did not state a basis for that opinion. Tr. at 198. She testified, in response to

13

my questioning, that she was a member of the care planning team, and the team
concluded that the ulcers were a result of his co-morbidities and significant physical and
mental decline. Tr. at 201. She could not identify the cause of the sores, and she could
identify no new interventions except the change in the wheelchair and the addition of
nutritional supplements. DON Randolph testified that the change in the depth of the seat
of the wheelchair helped with the resident’s ability to self-propel and helped with
circulation in his legs. Tr. at 201-07.

Petitioner’s Minimum Data Set coordinator, Melinda Burk, LPN, testified that she
observed Resident 45 in his wheelchair and did not see his hips rubbing against the sides
of the chair, and he appeared comfortable in the old chair. Tr. at 237. She testified that
Resident 45 had a physical change, and he went from using a Merry Walker® to the
wheelchair. The occupational therapist evaluated the wheelchair and all equipment
Resident 45 was using and ordered a wheelchair with the deeper seat due to the length of
is legs and the need for more support of his legs. Tr. at 238. LPN Burk did not testify
as to how she recalled the occupational therapist’s thinking, as it is not documented. She
also did not explain how she recalled that it was the depth of the seat, and not its width,
that changed. She opined that the pressure sores were on the lower buttocks not the hips.
Tr. at 242-43. But, on cross-examination, LPN Burk admitted that she did not herself
observe or assess Resident 45’s pressure sores or participate in the treatment of them and
that she only looked at the paperwork on the sores. Tr. at 244. She also opined that the
old wheelchair did not cause the pressure sores, but she did not state a basis for that
opinion. Tr. at 243.

Tina Baum, RN, was qualified as an expert with expertise in wounds and ulcer care. Tr.
at 301-02. She reviewed records of Resident 45 provided by Petitioner. She opined that,
in the time between Resident 45’s return from the hospital in June 2009 and the discovery
of his ulcers, Petitioner was doing all it could do. Tr. at 304-05. On cross-examination,
she admitted that she never saw Resident 45 or his wheelchair. Tr. at 328. RN Baum
testified that the records showed that the ulcers were on the posterior buttocks not the
sides of the hips. Tr. at 306. She testified that the occupational therapy evaluation
showed that the resident required a wheelchair with a deeper seat not a wider seat, though
she did not explain the source of this information, and it is not reflected on the face of the
therapist’s evaluation. Tr. at 307-08. She opined that the pressure sores were
unavoidable because Petitioner identified Resident 45 as being at risk and Petitioner
developed and implemented a plan to address the risk. Tr. at 312. RN Baum testified
that immediate treatment was initiated to resolve the ulcers and prevent their recurrence.
Tr. at 312-13. She agreed that a Stage II ulcer amounts to harm but subsequently testified
that, given the facts related to the ulcers Resident 45 suffered, they did not amount to real
harm. Tr. at 316-18. I do not find the opinion weighty. RN Baum did not explain what
she meant by “real harm” or address the clinical records that showed the ulcers were open
and that there was pain associated with at least one ulcer. In response to my questions,
she opined that the ulcers were probably related to the bed, perhaps the use of an
14

incontinence pad, rather than the wheelchair given the time that the sores were
discovered. Tr. at 325-27.

Petitioner’s evidence shows that, when he was admitted in April 2009, Resident 45 was
assessed as at mild risk for developing pressure sores. On June 5, 2009, he was again
assessed as being at mild risk. P. Ex. 2, at 3. However, one day later, Resident 45’s
physician advised Petitioner, by a progress note dated June 6, 2009, that he expected that
Resident 45 would decline in mental and physical condition and that skin breakdown
would be unavoidable due to his multiple medical problems, including renal failure and
congestive heart failure. The physician’s note clearly advised Petitioner that the
resident’s risk for pressure sores had increased. The physician’s note also states that
Resident 45 failed in his use of the Merry Walker®, which confirms that Petitioner knew
then that the resident would be spending more time in his bed or his wheelchair, also
increasing his risk for pressure sores from use of those devices. P. Ex. 2, at 16.
Petitioner presented no evidence that it reassessed the resident’s risk for skin breakdown
following the June 6, 2009, physician’s progress note. In fact, Petitioner’s evidence
shows that there was no assessment using the “Braden Scale” tool that had previously
been used for assessing Resident 45, until July 6, 2009, after the two ulcers on his
buttocks or hips were discovered. P. Ex. 2, at 3. Petitioner has also presented no
evidence that the bed and mattress Resident 45 was using or the wheelchair he was using
were evaluated on or after June 6, 2009, in light of his increased risk for pressure sores.
In fact, the occupational therapy assessment completed on July 8, 2009 (P. Ex. 2, at 25-
27), establishes that the resident was in a wheelchair of incorrect size and seat type for a
month after the physician alerted Petitioner of the increased risk for pressure ulcers.

Petitioner relies upon the physician’s June 6, 2009 progress note and the testimony of its
expert witness and staff witness as evidence that the pressure ulcers were unavoidable.
However, Petitioner’s argument fails for several reasons. First, there is no dispute that
both ulcers healed. The fact that the ulcers healed is inconsistent with the ulcers being
unavoidable. If, when the cause of the ulcers is removed the body has sufficient
resources to heal, then it is not credible that the ulcers were unavoidable. Second, while
Petitioner’s expert and staff witnesses assert that the ulcers were unavoidable, the
evidence Petitioner presented shows that the care planning team never determined the
actual cause of the wounds. Tr. at 147, 167-68, 201-07. The surveyor concluded that the
wounds were probably caused by a poorly fitted wheelchair and friction between the
resident’s hips and the sides of the wheelchair. Petitioner argues that the chair was wide
enough. But, Petitioner argues that the occupational therapy evaluation and the testimony
of Petitioner’s witnesses show the seat of the wheelchair was not deep enough for the
resident’s long legs and his propelling of the wheelchair with his feet. If 1 accept
Petitioner’s version of the facts, the evidence that the seat was not deep enough suggests
that the sores could have been caused by friction and shearing or impairment of
circulation due to the movement of the resident’s hips and buttocks on the drop seat of
the wheelchair, while the resident was self-propelling his wheelchair with his feet.
15

Petitioner’s expert witness offered a third possible explanation for the development of the
ulcers. She opined, based on her understanding of the location of the ulcers and her
belief they occurred late at night while the resident was in bed rather than during the
evening while he was in his wheelchair, that the resident may have had an incontinence
pad bunched under his buttocks and hips, which caused the ulcers to form. Tr. at 325-27.
Each of the potential causes of the ulcers was clearly avoidable by ensuring a proper fit of
the wheelchair, or by ensuring the incontinence pad was not bunched in the bed.
However, there is no evidence that the care planning team determined the cause, or
devised and implemented an intervention to address the cause (Tr. at 147, 167-68, 201-
07), other than to evaluate the old wheelchair and issue a new wheelchair and add a
nutritional supplement. Third, because Petitioner failed to reassess the resident’s needs
following the June 6, 2009 physician’s note and Petitioner failed to present any evidence
that the fit of the old wheelchair was properly evaluated prior to July 8, 2009, Petitioner
simply cannot show it delivered all necessary care and services to prevent the
development of Resident 45’s pressure sores. Fourth, the physician’s opinion that the
development of pressure sores was unavoidable was rendered on June 6, 2009, and
without consideration of evidence related to the development of the two specific sores
more than thirty days later, and his opinion is thus not considered weighty. Finally, the
opinion of the Petitioner’s expert was admittedly developed without knowledge of the
actual cause of the sores, as were the opinions of Petitioner’s nurses, and those opinions
are not considered weighty.

I conclude that Petitioner has not shown that the ulcers discovered during the night shift
of July 5 and 6, 2009, were unavoidable. Petitioner has also not shown that Resident 45
suffered no harm or that there was not a risk for more than minimal harm due to the
regulatory violation.

4. A PICMP of $3,200 is a reasonable enforcement remedy.

I have concluded that Petitioner violated 42 C.F.R. § 483.25(c) and that the violation
caused actual harm to Resident 45. Ifa facility is not in substantial compliance with
program requirements, CMS has the authority to impose one or more of the enforcement
remedies listed in 42 C.F.R. § 488.406, including a CMP. CMS may impose a per day
CMP for the number of days that the facility is not in compliance, or a PICMP for each
instance that a facility is not in substantial compliance, whether or not the deficiencies
pose immediate jeopardy. 42 C.F.R. § 488.430(a). The minimum amount for a PICMP
is $1,000, and the maximum is $10,000. 42 C.F.R. § 488.438(a)(2). I conclude that there
is a basis for the imposition of a $3,200 PICMP in this case. Petitioner states that the
reasonableness of the PICMP is not at issue in this case. P. Reply at 11; P. Reply, app. B,
Conclusion of Law 4. Nevertheless, I review the reasonableness of the enforcement
remedy.
16

If I conclude, as I have in this case, that there is a basis for the imposition of an
enforcement remedy and the remedy proposed is a CMP, my authority to review the
reasonableness of the CMP is limited by 42 C.F.R. § 488.438(e). The limitations are: (1)
I may not set the CMP at zero or reduce it to zero; (2) I may not review the exercise of
discretion by CMS in selecting to impose a CMP; and (3) I may only consider the factors
specified by 42 C.F.R. § 488.438(f) when determining the reasonableness of the CMP
amount. In determining whether the amount of a CMP is reasonable, the following
factors specified at 42 C.F.R. § 488.438(f) must be considered: (1) the facility’s history
of non-compliance, including repeated deficiencies; (2) the facility’s financial condition;
(3) the seriousness of the deficiencies as set forth at 42 C.F.R. § 488.404(b), the same
factors CMS and/or the state were to consider when setting the CMP amount; and (4) the
facility’s degree of culpability, including but not limited to the facility’s neglect,
indifference, or disregard for resident care, comfort, and safety, and the absence of
culpability is not a mitigating factor. The factors that CMS and the state were required to
consider when setting the CMP amount and that I am required to consider when assessing
the reasonableness of the amount are set forth in 42 C.F.R. § 488.404(b): (1) whether the
deficiencies caused no actual harm but had the potential for minimal harm; no actual
harm with the potential for more than minimal harm, but not immediate jeopardy; actual
harm that is not immediate jeopardy; or immediate jeopardy to resident health and safety;
and (2) whether the deficiencies are isolated, constitute a pattern, or are widespread. My
review of the reasonableness of the CMP is de novo and based upon the evidence in the
record before me. I am not bound to defer to the CMS determination of the reasonable
amount of the CMP to impose, but my authority is limited by regulation as already
explained. I am to determine whether the amount of any CMP proposed is within
reasonable bounds considering the purpose of the Act and regulations. Emerald Oaks,
DAB No. 1800, at 10 (2001); CarePlex of Silver Spring, DAB No. 1683, at 14-16
(1999); Capitol Hill Cmty. Rehab. and Specialty Care Ctr., DAB No. 1629 (1997).

There is no evidence of a history of noncompliance or repeated deficiencies. Petitioner
has specifically stated that there is no issue regarding its ability to pay. Tr. at 33. The
noncompliance was serious as the resident suffered actual harm while in a seriously
compromised state, but the noncompliance was an isolated incident. The facility was
culpable in that it failed to properly assess the resident after the physician identified him
as being at increased risk, and Petitioner failed to ensure the care planning team properly
assessed the cause of the ulcers to permit the team to identify possible effective
interventions. I also note that the $3,200 PICMP is in the lower half of the authorized
range.

Accordingly, I conclude that the $3,200 PICMP is a reasonable enforcement remedy in
this case.
17

III. Conclusion

For the foregoing reasons, I conclude that Petitioner was not in substantial compliance
with program participation requirements due to a violation of 42 C.F.R. § 483.25(c) that
caused actual harm to Resident 45. A $3,200 PICMP is a reasonable enforcement
remedy.

/s/
Keith W. Sickendick
Administrative Law Judge

